 


110 HRES 1224 EH: Commending the Tennessee Valley Authority on its 75th anniversary.
U.S. House of Representatives
2008-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 
2d Session 
H. RES. 1224 
In the House of Representatives, U. S.,

September 29, 2008
 
RESOLUTION 
Commending the Tennessee Valley Authority on its 75th anniversary. 
 
 
Whereas May 18, 2008, marks the 75th anniversary of the Tennessee Valley Authority; 
Whereas the Tennessee Valley Authority was created by Congress in 1933 to improve navigation along the Tennessee River, reduce the risk of flood damage, provide electric power, and promote agricultural and industrial development in the region; 
Whereas the Tennessee Valley Authority Act of 1933 (16 U.S.C. 831 et seq.) was signed into law by President Franklin D. Roosevelt on May 18, 1933; 
Whereas the Tennessee Valley Authority continues to serve the Tennessee Valley, providing reliable and affordable electricity, managing the Tennessee River system, and stimulating economic growth; 
Whereas the Tennessee Valley Authority provides more electricity than any other public utility in the Nation and has competitive rates and reliable transmission; 
Whereas the Tennessee Valley Authority is expanding its environmental policy to increase its renewable energy sources, improve energy efficiency, and provide clean energy in the Tennessee Valley region; 
Whereas the Tennessee Valley Authority continues to reduce power plant emissions and is working to further improve air quality for the health of individuals in the Tennessee Valley region; 
Whereas the Tennessee Valley Authority is a leader in the nuclear power industry, with multi-site nuclear power operations that provide approximately 30 percent of the Tennessee Valley Authority’s power supply; 
Whereas as part of NuStart Energy Consortium, the Tennessee Valley Authority submitted one of the first combined operating license applications for a new nuclear power plant in 30 years; 
Whereas the Tennessee Valley Authority’s integrated management of the Tennessee River system provides a wide range of benefits that include providing electrical power, reducing floods, facilitating freight transportation, improving water quality and supply, enhancing recreation, and protecting public land; 
Whereas the Tennessee Valley Authority builds business and community partnerships that foster economic prosperity, helping companies and communities attract investments that bring jobs to the Tennessee Valley region and keep them there; and 
Whereas the Tennessee Valley Authority no longer receives appropriation to help fund its activities in navigation, flood control, environmental research, and land management, because the Tennessee Valley Authority pays for all its activities through power sales and issuing bonds: Now, therefore, be it  
 
That the House of Representatives— 
(1)commends the Tennessee Valley Authority on its 75th anniversary; 
(2)recognizes the Tennessee Valley Authority for its long and proud history of service in the areas of energy, the environment, and economic development in a service area that includes 7 States; 
(3)honors the Board of Directors, retirees, staff, and supporters of the Tennessee Valley Authority who were instrumental during the Tennessee Valley Authority’s first 75 years; and 
(4)directs the Clerk of the House of Representatives to transmit a copy of this resolution to the Chairman of the Board of the Tennessee Valley Authority, Bill Sansom, and the Chief Executive Officer of the Tennessee Valley Authority, Tom Kilgore, for appropriate display. 
 
Lorraine C. Miller,Clerk.
